Case: 11-15137         Date Filed: 07/13/2012   Page: 1 of 2

                                                                       [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 11-15137
                                        Non-Argument Calendar
                                      ________________________

                              D.C. Docket No. 1:11-cr-20431-KMM-1



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff - Appellee,

                                                 versus

SHAWN MAURICE MCNEIL,

llllllllllllllllllllllllllllllllllllllll                               Defendant - Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 13, 2012)

Before HULL, PRYOR and MARTIN, Circuit Judges.

PER CURIAM:

         William Norris, appointed counsel for Shawn Maurice McNeil in this direct
              Case: 11-15137    Date Filed: 07/13/2012   Page: 2 of 2

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and McNeil’s convictions and

sentence are AFFIRMED.




                                         2